F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                             FEB 18 2005
                         FOR THE TENTH CIRCUIT
                                                         PATRICK FISHER
                                                                  Clerk


RAJANI K. KANTH, as guardian of
minor children Malini Kanth and
Anjana Kanth,

            Plaintiffs-Appellants,              No. 04-4080
                                        (D.C. No. 2:03-CV-321-PGC)
v.                                                (D. Utah)

BRUCE LUBECK, Judge; SANDRA
PEULER, Judge; TOM ARNETT,
Commissioner; MICHAEL EVANS,
Commissioner; SUSAN BRADFORD,
Commissioner; AKIKO
KAWAMURA, Guardian Ad Litem;
MARTIN OLSEN, Guardian Ad
Litem; KRISTEN BREWER,
Director, Utah Office of Guardian Ad
Litem; CHRISTINE DURHAM,
Chief Justice, Utah Supreme Court;
NORMAN H. JACKSON, Presiding
Judge, Utah Court of Appeals;
JUDITH M. BILLINGS, Judge, Utah
Court of Appeals; JAMES DAVIS,
Judge, Utah Court of Appeals;
MARK SHURTLEFF, Attorney
General, State of Utah; ROBIN
ARNOLD-WILLIAMS, Director,
Utah Department of Human Services;
MICHAEL BURTON, Judge; CORY
KANTH; JUDY MEYER; MARVIN
MEYER,

            Defendants-Appellees,

      and
RONALD NEHRING, Presiding
Judge, Third District Court, Salt Lake
County,

               Defendant.



                             ORDER AND JUDGMENT                  *




Before TACHA , Chief Judge, HENRY , and O’BRIEN , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Rajani K. Kanth, appearing         pro se , appeals the district court’s

order dismissing his complaint alleging that his civil rights were violated during

the course of his Utah state divorce proceedings.        1
                                                             Mr. Kanth’s complaint



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
      Mr. Kanth also purported to bring the complaint on behalf of his two minor
children, but the district court correctly ruled that as a non-lawyer parent,
appearing pro se , he may not represent his minor children in federal court.
Meeker v. Kercher , 782 F.2d 153, 154 (10th Cir. 1986) (per curiam).

                                              -2-
requested the federal court to assume jurisdiction over the state divorce

proceedings, to dismiss the Utah divorce decree, and restore to him full custodial

and visitation rights to his two minor children. In his initial complaint, as

amended once pursuant to Fed. R. Civ. P. 15(a), Mr. Kanth named as defendants

numerous Utah state trial judges, commissioners, and appellate court judges, as

well as three attorneys in the Utah Office of Guardian Ad Litem, the Attorney

General of the State of Utah, and the Director of the Utah Department of Human

Services.   2
                He attempted to file five additional amended complaints additionally

naming his ex-wife, her parents, and her attorney as defendants. The district

court denied these proposed amendments as both improperly filed and futile, and

we find no abuse of the court’s discretion in this regard.      Jefferson County Sch.

Dist. No. R-1 v. Moody’s Investor's Servs., Inc.      , 175 F.3d 848, 859

(10th Cir. 1999) (“district court may deny leave to amend where amendment

would be futile.”).

       The district court dismissed Mr. Kanth’s complaint under Fed. R. Civ. P.

12(b)(1) and 12(b)(6) for lack of subject-matter jurisdiction, concluding that the

Rooker-Feldman doctrine bars him from challenging the orders and judgments

entered in the state-court proceedings. The         Rooker-Feldman doctrine is a



2
      He also named, but never served, Susan Callister, the principal of
Cottonwood Heights Elementary School.

                                              -3-
jurisdictional prohibition based on 28 U.S.C. § 1257 which holds that, with the

exception of habeas corpus, federal review of state court judgments can be

obtained only in the United States Supreme Court.         See Rooker v. Fid. Trust Co. ,

263 U.S. 413 (1923); Dist. of Columbia Court of Appeals v. Feldman           , 460 U.S.

462 (1983). As additional grounds for dismissing the complaint, the district

court also noted that (1) it lacked jurisdiction over the claims under the     Younger

doctrine, which bars federal court from interfering with ongoing state court

proceedings, see Younger v. Harris , 401 U.S. 37 (1971); (2) all of the Utah state

defendants in their official capacities were immune from suit under the Eleventh

Amendment to the United States Constitution, which bars suits by private citizens

against the states in federal court absent waiver; and (3) all of the judicial

defendants were absolutely immune from suit because all of Mr. Kanth’s

allegations against them arose out of actions they took or failed to take in their

judicial capacities.

       Mr. Kanth contends the district court erred in denying his motion for

appointment of counsel; refusing to offer him guidance because of his         pro se

status; denying his motion for preliminary injunction requesting the federal court

to assume immediate jurisdiction of the Utah divorce proceedings; failing to

replace the magistrate judge for failure to timely rule on his stay motion; failing

to allow his complaint to proceed against the defendants in their personal, rather


                                             -4-
than official, capacities; failing to hold a hearing; dismissing his complaint and

refusing to assume jurisdiction over his complaint. We review de novo the

district court’s decision to dismiss the case under Rules 12(b)(1) and (6).       Colo.

Envtl. Coalition v. Wenker , 353 F.3d 1221, 1227 (10th Cir. 2004). Contrary to

Mr. Kanth’s arguments and claim of error, neither this court nor the district court

may assume the role of advocate for a     pro se litigant. See Hall v. Bellmon ,

935 F.2d 1106, 1110 (10th Cir. 1991).

       “[T]he Rooker-Feldman doctrine prohibits a lower federal court from

considering claims actually decided by a state court, and claims inextricably

intertwined with a prior state-court judgment.”     Kenmen Eng'g v. City of Union ,

314 F.3d 468, 473 (10th Cir. 2002) (citations and quotations omitted). It

“precludes a party losing in state court . . . from seeking what in substance would

be appellate review of [a] state judgment in a United States district court. . . .”

Id. (alteration in original) (quotation omitted). Mr. Kanth contends that he is not

seeking appellate review of the state court rulings, but restitution of his civil

rights. To determine if   Rooker-Feldman applies , we look to the relief Mr. Kanth

seeks, and determine if “the state court judgment      caused , actually and

proximately, the injury for which the federal court plaintiff seeks      redress .” Id. at

476 (footnote omitted). “If it did,   Rooker-Feldman deprives the federal court of

jurisdiction.”   Id. Despite his attempt to characterize his federal complaint as one


                                             -5-
seeking to vindicate his federal constitutional rights, the relief Mr. Kanth seeks is

a reversal of the Utah state courts’ rulings against him and an award of custodial

and visitation rights to his children. Any federal claims are inextricably

intertwined with those orders.    See id . at 476-77.

      Mr. Kanth further argues the     Rooker-Feldman doctrine is inapplicable

because, he contends, the Utah courts lacked any jurisdiction over the divorce and

custody proceedings since the Utah divorce decree was entered before the United

States Supreme Court ruled on his International Child Abduction Remedies Act

(ICARA) petition alleging that his children were wrongfully removed from

Australia to the United States. This argument is factually and legally without

merit. This court affirmed the district court’s denial of his ICARA petition in

2000, well before the Utah court entered the divorce decree in 2001.       See Kanth v.

Kanth , No. 99-4246, 2000 WL 1644099 (10th Cir. Nov. 2, 2000), affirming         Kanth

v. Kanth , 79 F. Supp. 2d 1317, 1318-20 (D. Utah 1999). Mr. Kanth did not seek a

stay of this court’s judgment, and the Supreme Court denied review on June 25,

2001, Kanth v. Kanth , 533 U.S. 929 (2001), prior to the August 1, 2001 date that

the Utah divorce decree was entered.     See Kanth v. Kanth , No. 20010718-CA,

2002 WL 31770985, at *1 (Utah App. Dec. 12, 2002) (rejecting same argument,

and noting that formal divorce decree not entered until August 1, 2001);      see also

Aplee. Supp. App., at 25.


                                           -6-
       In short, we agree with the district court, for substantially the same reasons

stated in its order filed February 26, 2004, that Mr. Kanth’s complaint was

properly dismissed for lack of subject-matter jurisdiction under the    Rooker-

Feldman doctrine. Because the district court lacked subject-matter jurisdiction

over Mr. Kanth’s complaint, we do not consider the district court’s alternative

and additional reasons for dismissal.    See United States ex rel. Grynberg v.

Praxair, Inc ., 389 F.3d 1038, 1042 (10th Cir. 2004).

       The order of the district court is AFFIRMED. The mandate shall issue

forthwith.



                                                        Entered for the Court


                                                        Terrence L. O’Brien
                                                        Circuit Judge




                                            -7-